Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-26, are pending in this application.
Claims 1-15, are deleted.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-26, are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2012-49518 A, alone and in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Claim(s) 16-18, 20-26, are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2009-263579 A, alone and in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Applicant claims electroluminescent devices comprising compounds of formula I.  In claim 17, applicant claims intended use and/or inherent property of the compounds in the device. 
Determination of the scope and content of the prior art (MPEP 2141.01 
JP 2012-49518 A, teaches compounds 1-233, 1-247, useful for electroluminescent devices. See the entire document, particularly pages 42-43.
In the compounds A is CR, R is H or heteroaromatic ring, Y is O; W is CR; Ari-Ar2 are aromatic rings; L1 and L2 are bonds.

    PNG
    media_image1.png
    435
    348
    media_image1.png
    Greyscale
,  
    PNG
    media_image2.png
    346
    306
    media_image2.png
    Greyscale
 ,
JP 2009-263579 A, teaches compound 23, useful for electroluminescent devices. See the entire document, particularly page 11.  In the compounds A is CR, R is H;  Y is O; W is CR; Ari-Ar2, L1 and L2  are aromatic rings.

    PNG
    media_image3.png
    188
    169
    media_image3.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that the compounds are position isomers.  Also, applicant claims Y is S instead of O by the prior art.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) well-known knowledge of isomers and isosteres equivalents and 2) the nature of the problems to be solved: applicant wanted to avoid the prior arts.
It is well-known in the art that isosteres equivalents and are expected to have similar chemical activity, e.g. King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, bivalent. See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  In the instant O and S are isosteres equivalents because they are claimed as such at position Y. 
When a compound is known, one of ordinary skill in the art would know all its isomers. Therefore, a novel and useful compound, which is an isomer of a compound by a prior art, is prima facie obvious.  The compound by the prior art is one of many of the theoretically possible isomers of the claimed compound. Isomers are general class of compounds made by the same general process and the claimed compounds could have been made by the process of making the compound by the prior art.  In re Norris, 84 USPQ 458 (CCPA, 1950).  
Having known as set forth above, one of ordinary skill would have known and be motivated to claim isosteres equivalents and/or isomers of compounds by the prior arts with reasonable expectation of success.  The choice of specific isosteres equivalent and/or isomer is an obvious modification available for the preference of an artisan.
In claim 17, applicant claims intended use and/or inherent property of the compounds. Under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   
Inherent property, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Therefore, the instant compounds are not allowable over the compounds by the prior arts. There is reasonable expectation of success because, the inventions are in the same field of endeavor.
Response
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. Applicant contends King is not analogous art because it relates to medicinal chemistry and bioisosteres equivalent compounds with similar biological activity, citing the MPEP 2141.01(a) in support.  Therefore, a POSA would not use King as a reference in the instant.  Applicant’s contention is a narrows reading of bioisosteres equivalent. It includes compounds with similar chemical or physical properties.  For example see King, page 207. In the instant, the compounds have similar chemical or physical properties. Applicant may not have use King as a reference, other POSAs such as the Examiner will do. If applicant’s argument is correct KSR would not be applicable in chemical or biological arts. 
Without evidence Applicant contends the prior art mandatorily preferred phenyl or naphthyl and therefore, a skill person would not want to replace them with nitrogen heteroaryl. The contention is mere argument. Applicant’s argument cannot take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965); Cole, 140 USPQ 230 (CCPA, 1964). Just because Applicant would not do the replacement is no justification to allow the claims.  Such replacement is a routine practice in the art.  For example see King, table 1.  
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The instant compounds are not allowable over the compounds by the prior arts and or knowledge well-known in the art. By limiting R on one W (CR) to alkyl or limit Y to S the rejection would be overcome.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               			Primary Examiner, Art Unit 1625                                                                                                                                              October 13, 2022